RENDERED: FEBRUARY 25, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                              NO. 2021-CA-0759-MR

BRONDA G. MESSAMORE AND H.
KEITH MESSAMORE                                                     APPELLANTS


                   APPEAL FROM UNION CIRCUIT COURT
v.                HONORABLE C. RENE’ WILLIAMS, JUDGE
                         ACTION NO. 19-CI-00135


MISTI BLAKE                                                             APPELLEE


                                   OPINION
                                VACATING AND
                                 REMANDING

                                  ** ** ** ** **

BEFORE: COMBS, LAMBERT, AND K. THOMPSON, JUDGES.

COMBS, JUDGE: This is a personal injury action in which Bronda G. Messamore

and her husband, H. Keith Messamore (Appellants), appeal the summary judgment

of the Union Circuit Court entered in favor of Misti Blake (Appellee). The

Messamores argue that the circuit court erred in its application of the sudden

emergency doctrine and that issues of fact remain that preclude summary
judgment. After our review, we are compelled to agree. Consequently, we vacate

and remand for further proceedings.

             In September 2018, the Messamores were injured when the vehicle in

which they were traveling was struck by a vehicle being driven by Blake. In the

mid-afternoon, Blake was driving north on Highway 130 within four miles of her

home between Morganfield and Uniontown when she approached “Sample’s

Curve.” In her deposition, Blake described this portion of the road as a “blind

curve.” She admitted that the curve was particularly dangerous and that it was not

uncommon for collisions to occur there. She knew that it was marked as a no-

passing zone. Blake explained that it was raining moderately and that she slowed

down to thirty-five (35) miles per hour to round the curve.

            As she entered the curve, she saw -- stopped in her lane of travel -- an

ambulance with emergency lights activated and flashing. The ambulance was

responding to the scene of a vehicle that had left the roadway. Blake explained

that she “[d]idn’t see anything coming opposite lane. Swerved into their lane a

little bit and seen Lucy Campbell [Ms. Messamore], and I sideswiped her car[.]”

Blake indicated that she (Blake) swerved into the oncoming lane of travel to avoid

“taking out the back of the ambulance.” Blake testified that she did not know

whether the speed limit was thirty-five (35) miles per hour or twenty-five (25)

miles per hour. She said that she knew that if she “even tried to brake like I was


                                         -2-
going to take it [the ambulance] out[.]” She denied seeing anyone directing traffic

around the ambulance and explained that she collided with the Messamores’

vehicle in the curve before she “got up to the ambulance.” She indicated that she

hit the brake and lost control of her vehicle. “It was like I hit glass. It was like I

just skidded.”

             Her driver-side headlight and fender struck halfway down the

Messamores’ driver-side door and continued down the length of their rear

passenger door. Blake indicated that the Messamores’ vehicle was completely in

its own lane of travel when she encountered it. She remembered that a text had

come in to her cell phone, that the cell phone was in the cupholder next to her, and

that she had asked her passenger to read it.

             In her deposition, Ms. Messsamore testified that she and her husband

waited at an accident scene between five and ten minutes before they were cleared

by an individual directing traffic to proceed in their lane of travel. As she drove

into Sample’s Curve, Messamore saw another man flagging traffic and slowed her

vehicle. She saw Blake’s vehicle approaching at about forty (40) miles per hour or

forty-five (45) miles per hour when the tires on the approaching vehicle suddenly

“locked up,” and the vehicle slid into hers.

             In his deposition, Mr. Messamore testified that as he and his wife

entered Sample’s Curve, he saw “a good Samaritan” motioning Blake’s vehicle to


                                           -3-
stop. Half a second later, Blake’s vehicle entered their lane of travel and struck the

driver’s side of their vehicle. He indicated that Blake’s vehicle was traveling fast.

             The collision report prepared by a Union County Sheriff Department

investigator confirms that it was raining and that the pavement was wet at the time

of the collision. An eyewitness reported that Blake: disregarded a gentleman

attempting to stop her vehicle, encountered the Messamores’ vehicle in Sample’s

Curve, applied the brakes, and slid into the Messamores. The narrative portion of

the report concluded as follows: “It is unknown if [Blake] ignored the traffic

controller and drove past him or if she simply did not see him as the [sic] was

raining moderately at the time.” The report identified a slippery surface as an

environmental factor contributing to the collision. It identified Blake’s disregard

of traffic control (the center line) and her failure to keep proper control of her

vehicle as contributing human factors.

             In September 2019, the Messamores filed a negligence action against

Blake in Union Circuit Court. Blake answered and denied that her negligence

caused the collision. Following discovery, Blake filed a motion for summary

judgment. She argued that the Messamores could not show that she breached the

duty of care because the sudden emergency doctrine applied to the undisputed

facts. The Messamores opposed the motion and filed a memorandum in support of




                                          -4-
their position. The circuit court granted the motion for summary judgment in June

2021. This appeal followed.

                On appeal, the Messamores argue that the circuit court erred by

concluding that Blake’s decision to enter their lane of travel did not breach the

duty of care as a matter of law. We agree.

                Summary judgment is properly granted where “the pleadings,

depositions, answers to interrogatories, stipulations, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of

law.” CR1 56.03. Upon our review, we must consider whether the circuit court

correctly determined that there were no genuine issues of material fact concerning

Blake’s alleged negligence and if it properly concluded that she was entitled to

judgment as a matter of law. See Scifres v. Kraft, 916 S.W.2d 779 (Ky. App.

1996). Because summary judgment involves only questions of law and not the

resolution of disputed material facts, we do not defer to the trial court’s decision.

Goldsmith v. Allied Building Components, Inc., 833 S.W.2d 378 (Ky. 1992).

Instead, we review the trial court’s interpretations of law de novo. Cumberland

Valley Contrs., Inc. v. Bell County Coal Corp., 238 S.W.3d 644 (Ky. 2007).




1
    Kentucky Rules of Civil Procedure.

                                           -5-
             In Regenstreif v. Phelps, 142 S.W.3d 1 (Ky. 2004), the Supreme Court

of Kentucky explained that the sudden emergency doctrine is used to evaluate the

conduct of one who is unexpectedly confronted with an emergency situation that

allows no time for deliberation. The doctrine defines the duty of care expected of a

prudent person in an emergency situation. Id. It applies only where a defendant

encounters a condition that he has had no reason to anticipate and that has not

resulted from his own negligent conduct. Id. Whether the encounter was sudden

and unexpected and whether it was reasonably apparent to the driver that he would

be involved in a perilous collision are typically factual issues to be resolved by a

jury. Brown v. Todd, 425 S.W.2d 737, 739-40 (Ky. 1968).

              Our courts have recognized that the presence of other vehicles in

one’s lane of travel could conceivably create an emergency for a driver that would

justify a sudden emergency qualification of the driver’s duty of care. Regenstreif,

supra. In the emergency, the obligation to obey a specific duty may yield, but only

where the driver invoking the doctrine has not caused the emergency to arise.

Henson v. Klein, 319 S.W.3d 413, 422 (Ky. 2010). The fact that a driver is not

negligent after the emergency has arisen does not preclude liability for her tortious

conduct that produced the emergency. Id.

             This case centers around the issue of whether Blake’s driving created

the emergency. The circuit court reviewed the record and determined that the


                                          -6-
Messamores failed to present any evidence to refute Blake’s testimony that she

was not driving too fast for the road conditions surrounding this event. However,

having reviewed Blake’s deposition, we find no such testimony. Instead, Blake

indicates only that she was driving thirty-five (35) miles per hour and that she did

not know the speed limit.

             On the contrary, the Messamores testified that Blake was driving fast.

The collision report prepared by the investigator for the sheriff’s department

identified Blake’s failure to keep proper control of her vehicle as a relevant factor

in the collision. Furthermore, he indicated that she either “ignored the traffic

controller and drove past him” or failed to see him because of the rain. It had been

raining for some time before the collision, and Blake is charged with knowing that

the road might be slippery and that visibility might be reduced. She admitted that

the curve was particularly dangerous.

             No one indicated that Blake was driving slowly, cautiously, and

attentively. Instead, the Messamores offered affirmative evidence indicating that

Blake was driving negligently as she rounded the curve and entered their lane of

travel to avoid the ambulance. Ordinarily, when a vehicle is struck in its own lane

of travel, the vehicle in the lane of oncoming travel is presumed to be at fault.

Paducah Area Public Library v. Terry, 655 S.W.2d 19 (Ky. App. 1983).

Moreover, the sudden emergency doctrine cannot aid the defendant where her


                                          -7-
decision to enter the lane of oncoming traffic resulted from a situation that could

reasonably have been anticipated. Id.

             Under these circumstances, we conclude that Blake was not entitled to

judgment as a matter of law. It was for a jury to determine whether Blake was

negligent by: driving too fast for road conditions; failing to notice the man

flagging her to slow her vehicle; crossing the center line to avoid the ambulance

because she could not stop her car; losing control of her vehicle on the wet

pavement as she tried to avoid the Messamores’ oncoming vehicle; and, ultimately,

colliding with the Messamores.

             The summary judgment of the Union Circuit Court is vacated, and this

case is remanded for further proceedings.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                       BRIEF FOR APPELLEE:

Nathan Lee Bishop                           S. Madison Gray
Henderson, Kentucky                         Davis L. Hunter
                                            Henderson, Kentucky




                                         -8-